Exhibit 10.14(b)
STERLING CHEMICALS, INC.
FLEXIBLE SPENDING ACCOUNT PLAN
(AMENDED AND RESTATED AS OF JANUARY 1, 2008)



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   SECTION 1. INTRODUCTION     1  
 
           
1.1
  The Plan     1  
 
           
1.2
  Cafeteria Plan Status     1  
 
           
1.3
  Plan Administrator     1  
 
           
1.4
  Effective Date     1  
 
           
1.5
  Plan Year     1  
 
           
1.6
  Benefit Plan Year     1  
 
            SECTION 2. DEFINITIONS     2  
 
           
2.1
  Affiliated Employer     2  
 
           
2.2
  Code     2  
 
           
2.3
  Company     2  
 
           
2.4
  Compensation     2  
 
           
2.5
  Dental Plan     2  
 
           
2.6
  Dental Expense Contributions     2  
 
           
2.7
  Dependent Care Expense Reimbursement Supplement     2  
 
           
2.8
  Earnings Reduction Agreement     2  
 
           
2.9
  Election Period     2  
 
           
2.10
  Employee     3  
 
           
2.11
  Employer     3  
 
           
2.12
  Health Care Expense Reimbursement Supplement     3  
 
           
2.13
  Highly Compensated Employee     3  
 
           
2.14
  Key Employee     3  
 
           
2.15
  Medical Benefits Plan     4  
 
           
2.16
  Medical Expense Contributions     4  
 
           
2.17
  Participant     4  
 
           
2.18
  Plan     4  
 
           
2.19
  Plan Committee     4  
 
           
2.20
  Plan Year     4  
 
           
2.21
  Qualified Benefit     4  
 
           
2.22
  Termination of Employment     4  
 
            SECTION 3. ELIGIBILITY AND PARTICIPATION     4  
 
           
3.1
  Eligibility     4  
 
           
3.2
  Commencement of Participation     5  
 
           

-i-



--------------------------------------------------------------------------------



 



                      Page  
3.3
  Termination of Participation     5  
 
           
3.4
  Continuation of Coverage     5  
 
            SECTION 4. QUALIFIED BENEFITS AND ELECTION PROCEDURE     5  
 
           
4.1
  Qualified Benefits     5  
 
           
4.2
  Reference to Other Documents     6  
 
           
4.3
  Election of Qualified Benefits in Lieu of Cash     6  
 
           
4.4
  Election Procedure     6  
 
           
4.5
  Election Cutback     8  
 
           
4.6
  Forfeiture of Unused Benefits     8  
 
           
4.7
  Revocation of Election     8  
 
            SECTION 5. FORFEITURES     12  
 
           
5.1
  Unused Credits     12  
 
           
5.2
  Forfeiture Caused by Termination, etc     12  
 
           
5.3
  Forfeiture of Unused Credits     12  
 
            SECTION 6. NONDISCRIMINATION     13  
 
           
6.1
  Provisions to Prevent Discrimination     13  
 
           
6.2
  Nondiscrimination not Guaranteed     14  
 
           
6.3
  Inclusion in Income     14  
 
            SECTION 7. PLAN ADMINISTRATION     14  
 
           
7.1
  Plan Administrator     14  
 
           
7.2
  Plan Administrator's General Powers, Rights and Duties     14  
 
           
7.3
  Nondiscriminatory Exercise of Authority     15  
 
           
7.4
  Information Required by Plan Administrator     15  
 
           
7.5
  Examination of Records     15  
 
           
7.6
  Reliance on Tables, etc     15  
 
           
7.7
  Claims and Review Procedures     15  
 
           
7.8
  Indemnification of Plan Administrator     16  
 
            SECTION 8. AMENDMENT AND CONTINUATION OF SECTION 125     16  
 
           
8.1
  Amendment and Termination     16  
 
           
8.2
  Continuation of Section 125     16  
 
            SECTION 9. ADOPTION OF PLAN BY AFFILIATED EMPLOYERS     16  
 
           
9.1
  Adoption of Plan     16  
 
           
9.2
  Effect of Adoption     17  
 
           

-ii-



--------------------------------------------------------------------------------



 



                      Page  
9.3
  Termination of Participation by Affiliated Employer     17  
 
            SECTION 10. GENERAL PROVISIONS     17  
 
           
10.1
  Notices     17  
 
           
10.2
  Source of Payments     17  
 
           
10.3
  Fiscal Records     17  
 
           
10.4
  Employment Rights     18  
 
           
10.5
  No Vested Interest     18  
 
           
10.6
  Interests Not Transferable     18  
 
           
10.7
  No Guarantee of Tax Consequences     18  
 
           
10.8
  Facility of Payment     18  
 
           
10.9
  Limit on Liability     18  
 
           
10.10
  Method of Compensation Reduction     18  
 
           
10.11
  Gender and Number     19  
 
           
10.12
  Controlling State Law     19  
 
           
10.13
  Severability     19  
 
           
10.14
  Statutory References     19  
 
           
10.15
  Headings     19  
 
            HEALTH CARE EXPENSE REIMBURSEMENT SUPPLEMENT TO THE STERLING
CHEMICALS, INC. FLEXIBLE SPENDING ACCOUNT PLAN     20  
 
            DEPENDENT CARE EXPENSE REIMBURSEMENT SUPPLEMENT TO THE STERLING
CHEMICALS, INC. FLEXIBLE SPENDING ACCOUNT PLAN     29  

-iii-



--------------------------------------------------------------------------------



 



STERLING CHEMICALS, INC.
FLEXIBLE SPENDING ACCOUNT PLAN
(Amended and Restated Effective as of January 1, 2008)
SECTION 1.
Introduction
     Sterling Chemicals, Inc. desires to merge the Sterling Chemicals, Inc.
Hourly-Paid Employees’ Flexible Spending Account Plan and the Sterling
Chemicals, Inc. Salaried Employees’ Flexible Spending Account Plan into a single
plan. The provisions contained in this document shall constitute the Sterling
Chemicals, Inc. Flexible Spending Account Plan (the “Plan”), which is the merger
of and an amendment and restatement of the Sterling Chemicals, Inc. Hourly-Paid
Employees’ Flexible Spending Account Plan and the Sterling Chemicals, Inc.
Salaried Employees’ Flexible Spending Account Plan (collectively, “Former
Plans”) as they existed immediately prior to the Effective Date of this Plan.
The Former Plans were originally effective as of August 1, 1986 and were amended
and restated as of January 1, 1991.
     In order to effect the merger of the Former Plans, the Sterling Chemicals,
Inc. Flexible Spending Account Plan is hereby amended and restated effective
January 1, 2008 to read as hereinafter set forth:
     1.1 The Plan. The purpose of this Plan is to provide the employees of
Sterling Chemicals, Inc. and its Affiliated Employers the opportunity to better
provide for their welfare by providing a choice between cash and Qualified
Benefits.
     1.2 Cafeteria Plan Status. This Plan is intended to qualify as a cafeteria
plan under Section 125 of the Internal Revenue Code of 1986, as amended
(“Code”), and is to be interpreted and administered in a manner consistent with
the requirements of Code Section 125.
     1.3 Plan Administrator. This Plan is administered by the Employee Benefits
Plans Committee of the Company which is given the authority by the Company to
serve as Plan Administrator hereunder (“Plan Administrator”). The Plan
Administrator shall be a “Named Fiduciary” for purposes of Section 402(a)(1) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
     1.4 Effective Date. The Effective Date of this amended and restated Plan is
January 1, 2008.
     1.5 Plan Year. This Plan is administered on the basis of a Plan Year (“Plan
Year”). The Plan Year shall mean the Plan’s accounting year of twelve
(12) months commencing on January 1 of each year and ending on the following
December 31.
     1.6 Benefit Plan Year. The Benefit Plan Year shall mean the Plan Year. The
Benefit Plan Year for an Employee who first becomes eligible to participate
hereunder during a Plan Year shall be the period commencing on the date such
Employee becomes a Participant and ending on the last day of the Plan Year. A
Benefit Plan Year will be terminated prior to the end

-1-



--------------------------------------------------------------------------------



 



of a Plan Year for a Participant whose participation has ceased in accordance
with the provisions of the Plan.
SECTION 2.
Definitions
     Wherever used herein, the following terms have the following meaning unless
a different meaning is clearly required by the context:
     2.1 Affiliated Employer. “Affiliated Employer” means an entity which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code), or which is a trade or business (whether or not
incorporated) which is under common control (within the meaning of Section
414(c) of the Code), or which is a member of an affiliated service group of
employers (within the meaning of Section 414(m) of the Code) with the Employer;
and any other entity required to be aggregated with the Employer pursuant to
regulations under Section 414(o) of the Code.
     2.2 Code. “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
     2.3 Company. “Company” means Sterling Chemicals, Inc.
     2.4 Compensation. “Compensation” means the compensation (including payments
for vacation or sick pay) paid to a Participant by the Employer during the Plan
Year for services performed for the Employer which is currently includable in
gross income pursuant to applicable provisions of the Code. Compensation shall
be determined before reduction under an Earnings Reduction Agreement under the
Plan (or under another cafeteria plan described in Section 125 of the Code), or
any compensation deferral agreement under a plan described in Section 401(k) or
Section 408(k) of the Code. Compensation shall also include any payments under
the disability programs maintained by the Employer prior to a Participant’s
Termination of Employment.
     2.5 Dental Plan. “Dental Plan” means the Dental Plan for eligible Employees
maintained by the Employer.
     2.6 Dental Expense Contributions. “Dental Expense Contributions” means the
contributions toward an Employee’s portion of the premiums under the Dental
Plan.
     2.7 Dependent Care Expense Reimbursement Supplement. “Dependent Care
Expense Reimbursement Supplement” means the Dependent Care Expense Reimbursement
Supplement maintained as part of this Plan by the Company.
     2.8 Earnings Reduction Agreement. “Earnings Reduction Agreement” shall mean
a written agreement signed by a Participant by which he agrees to reduce his
cash compensation in order to receive one or more optional benefits under this
Plan.
     2.9 Election Period. “Election Period” shall mean the time interval during
which Employees may enroll or re-enroll in this Plan and Participants may modify
or revoke their elections.

-2-



--------------------------------------------------------------------------------



 



     2.10 Employee. “Employee” shall mean any common-law employee of the
Employer. The term “Employee” shall also include former employees for the
limited purpose of allowing continued eligibility for benefits under the Plan
for the remainder of the Plan Year in which an Employee ceases to be employed by
the Employer, but only to the extent specifically provided elsewhere under this
Plan.
     2.11 Employer. “Employer” shall mean the Company and any other Affiliated
Employer of the Company that has adopted this Plan.
     2.12 Health Care Expense Reimbursement Supplement. “Health Care Expense
Reimbursement Supplement” means the Health Care Expense Reimbursement Supplement
maintained as part of this Plan by the Company.
     2.13 Highly Compensated Employee. “Highly Compensated Employee” means an
Employee as defined under Section 125 of the Code and regulations thereunder who
is:
     (a) an officer;
     (b) a shareholder owning more than five percent (5%) of the voting power or
value of all classes of stock of the Employer;
     (c) a highly compensated employee; or
     (d) a spouse or dependent (within the meaning of Section 152 of the Code)
of an individual described in subparagraph (a), (b), or (c) above.
     2.14 Key Employee. “Key Employee” means any Employee or former Employee of
the Employer or Affiliated Employer (and the beneficiaries of such Employees) as
defined under Section 416(i)(1)(A) of the Code who at any time during the Plan
Year is:
     (a) An officer of the Employer or Affiliated Employer having annual
compensation (within the meaning of Code Section 414(q)(4)) from the Employer or
Affiliated Employer for a Plan Year greater than $130,000 (as adjusted under
Code Section 416(i)(1) for Plan Years beginning after December 31, 2002).
     For purposes of this paragraph (a), no more than 50 Employees (or, if
lesser, the greater of (i) three (3) or (ii) ten percent (10%) of the Employees
shall be treated as officers. Employees described in Code Section 414(q)(5)
shall be excluded in making this determination. The number of Employees for
purposes of determining the maximum number of officers to be taken into account
shall be based on the greatest number of Employees during the Plan Year.
     (b) An Employee who owns (or is considered as owning within the meaning of
Section 318 of the Code) more than five percent (5%) interest in the Employer
(or in an Affiliated Employer); or
     (c) An Employee who owns (or is considered as owning within the meaning of
Section 318 of the Code) more than one percent (1%) interest in the Employer (or
in

-3-



--------------------------------------------------------------------------------



 



an Affiliated Employer) and whose compensation (within the meaning of Code
Section 414(q)(4)) for the Plan Year from the Employer and all Affiliated
Employers is more than $150,000.
     Notwithstanding any provisions herein to the contrary, the determination of
who is a Key Employee shall be made in accordance with Sections 125 and 416(i)
of the Code and the regulations thereunder.
     2.15 Medical Benefits Plan. “Medical Benefits Plan” shall mean the Medical
Benefits Plan (which includes a prescription drug benefit) maintained for
eligible Employees of the Employer.
     2.16 Medical Expense Contributions. “Medical Expense Contributions” shall
mean contributions toward an Employee’s portion of the premiums under the
Medical Benefits Plan.
     2.17 Participant. “Participant” shall mean any Employee of an Employer who
participates in this Plan.
     2.18 Plan. “Plan” shall mean the Sterling Chemicals, Inc. Flexible Spending
Account Plan.
     2.19 Plan Committee. “Plan Committee” shall mean the Employee Benefits
Plans Committee of Sterling Chemicals, Inc.
     2.20 Plan Year. “Plan Year” shall mean the twelve (12) month period
commencing on each January 1 and ending on the following December 31.
     2.21 Qualified Benefit. “Qualified Benefit” shall mean (i) optional
benefits described in Section 4.1 offered to a Participant under the Plan, the
value or cost of which, with the application of Section 125(a) of the Code, is
not includable in the gross income of the Participant by reason of an express
provision of the Code; and (ii) any other benefit including cash which may be
permitted from time to time as a Qualified Benefit (whether or not excludable
from gross income of the Participant) under Section 125 of the Code and
applicable regulations.
     2.22 Termination of Employment. “Termination of Employment” or “Terminates
Employment” shall mean the severance of an Employee’s employment relationship
with the Employer and all other Affiliated Employers.
SECTION 3.
Eligibility and Participation
     3.1 Eligibility. Each regular, full-time Employee who is scheduled to work
at least 20 hours per week for the Employer shall be eligible to participate in
this Plan. All eligible Employees shall become eligible to participate in a
particular Qualified Benefit offered under the Plan in accordance with the terms
of such Qualified Benefit, as determined by the Plan Administrator. In relation
to the Health Care Expense Reimbursement Supplement and the Dependent Care
Expense Reimbursement Supplement, all Employees shall become eligible to

-4-



--------------------------------------------------------------------------------



 



participate in such Supplements as of the first day that the eligibility
requirements set forth in the first sentence of this Section 3.1 are satisfied.
     3.2 Commencement of Participation. Each eligible Employee shall become a
Participant on the effective date of any election made pursuant to Section 4.3.
     3.3 Termination of Participation. A Participant shall cease to be a
Participant in this Plan on the earlier of:
     (a) the date he terminates or revokes his election to participate in this
Plan pursuant to Section 4.4(c) below; or
     (b) the date he Terminates Employment with an Employer or retires or dies;
or
     (c) the date he ceases to satisfy the eligibility provisions set forth in
Section 3.1; or
     (d) the date the Plan is terminated; or
     (e) the date his Employer ceases to participate in the Plan.
     3.4 Continuation of Coverage. Notwithstanding any provision to the contrary
contained in this Plan, in the event the Employer is required by Code
Section 4980B, or any regulations promulgated thereunder, to provide
continuation of coverage under an employer-sponsored group health plan upon the
occurrence of events described therein which would otherwise result in loss of
coverage, then to the extent any optional benefit available for selection under
the Plan is subject to such continuation of coverage rules, no provision herein
shall operate to deny a continuation of coverage option with regard to such
benefit. Such continuation of coverage option shall be offered in such manner
and to such person or persons as required under the Code. A person who elects to
receive such continuation coverage shall be required to pay the cost thereof,
with the amount of such cost and the method of payment thereof being determined
in a manner consistent with the applicable requirements of the Code, and
regulations thereunder. Continuation of coverage premiums under the Code shall
not be paid with pre-tax dollars under the Plan.
SECTION 4.
Qualified Benefits and Election Procedure
     4.1 Qualified Benefits. A Participant may elect under this Plan to receive
his total Compensation for any Plan Year in cash or to designate that a
specified portion of his Compensation be applied by the Employer toward one or
more of the following benefits:
     (a) Payment of Medical Expense Contributions as defined in the Medical
Benefits Plan or premiums for membership in a health maintenance organization
extended to Participants by the Employer, not to exceed an amount equal to the
Medical Expense Contributions under the Medical Benefits Plan for the selected
level of coverage (“Option A”);

-5-



--------------------------------------------------------------------------------



 



     (b) Benefits available to the Participant under the Health Care Expense
Reimbursement Supplement (“Option B”);
     (c) Benefits available to the Participant under the Dependent Care Expense
Reimbursement Supplement (“Option C”); and
     (d) Payment of Dental Expense Contributions as defined in the Dental Plan
extended to the Participants by the Employer, not to exceed an amount equal to
the Dental Expense Contributions under the Dental Plan for the selected level of
coverage (“Option D”).
     4.2 Reference to Other Documents. The types, amounts, and costs of coverage
and benefits of the Qualified Benefits described in Section 4.1 and other terms
and conditions of eligibility for participation, coverage, and benefits may be
set forth in separate written insurance contracts, certificates of coverage,
separate written plans, contracts, supplements or other documents which
represent such other Qualified Benefits. This Plan shall not operate in any way
to modify the terms or conditions of such Qualified Benefits or be construed to
require participation or coverage under such Qualified Benefits where such
coverage or benefits are not available to a Participant under the terms thereof.
Such insurance contracts, certificates of coverage, separate written plans,
contracts, supplements or other documents providing such Qualified Benefits
shall be controlling in every regard to the extent there is any conflict or
inconsistency between the terms thereof and this Plan, provided, however, the
terms and provisions of the documents evidencing the Qualified Benefits and the
terms and provisions of the Plan shall be construed as mutually consistent to
the fullest extent possible.
     4.3 Election of Qualified Benefits in Lieu of Cash. A Participant may elect
under this Plan to receive one or more of the Qualified Benefits described in
Section 4.1 in lieu of cash Compensation in accordance with the procedure
described in Section 4.4. If a Participant elects Options A or D, the
Participant’s cash Compensation will be reduced, and an amount equal to such
reduction will be applied by the Employer to pay the Participant’s corresponding
expense contributions under the corresponding plan on behalf of the Participant.
If a Participant elects Options B or C, the Participant’s cash Compensation will
be reduced, and an amount equal to the reduction will be credited by the
Employer to a reimbursement account maintained for the Participant in accordance
with the Health Care Expense Reimbursement Supplement or the Dependent Care
Expense Reimbursement Supplement, as the case may be.
     4.4 Election Procedure.
     (a) Election Period and Procedure. Except as provided in Section 4.7 below,
the benefit options may be elected, modified or revoked by a Participant only
during an Election Period. Each Election Period shall begin approximately sixty
(60) days prior to the commencement of the next Benefit Plan Year, as determined
by the Plan Administrator. Each Election Period shall remain open until such
date as the Plan Administrator shall determine, which date must be no later than
the last day of the current Benefit Plan Year.

-6-



--------------------------------------------------------------------------------



 



     At the beginning of each Election Period, the Plan Administrator shall
provide one or more written election forms and Earnings Reduction Agreements to
each Participant and each other eligible Employee. Each Participant or other
eligible Employee shall make his elections, revocations or modifications on the
necessary forms and shall agree to a reduction in Compensation by executing an
Earnings Reduction Agreement.
     The amount of the reduction in the Participant’s Compensation for the
Benefit Plan Year for the Option A election shall be the amount of the Medical
Expense Contributions under the Medical Benefits Plan or the amount of the
Participant’s premium payments to the applicable health maintenance
organization, not to exceed the Medical Expense Contributions under the Medical
Benefits Plan for the selected level of coverage. The amount of the reduction in
the Participant’s Compensation for the Benefit Plan Year for the Option D
election shall be the amount of the Dental Expense Contributions under the
Dental Plan, not to exceed the Dental Expense Contributions under the Dental
Plan for the selected level of coverage. The amount of the reduction in the
Participant’s Compensation for the Benefit Plan Year for any Participant who
elects Option B and/or Option C shall be a specified amount per pay period as
elected by the Participant, subject to the limitations of the Health Care
Expense Reimbursement Supplement and the Dependent Care Expense Reimbursement
Supplement.
     Each election form and Earnings Reduction Agreement must be completed by
the Participant and returned to the Plan Administrator on or before such date as
the Plan Administrator shall specify, which date shall be no later than the end
of the applicable Election Period.
     The Participant’s contribution or share of the cost of each elected
Qualified Benefit, pursuant to an Earnings Reduction Agreement, shall be deemed
(i) Employer contributions on behalf of such Participant to the extent that such
Participant’s contribution or share of the cost of any such Qualified Benefit is
excludable from income under applicable provisions of the Code and regulations;
and (ii) Employee contributions to the extent that such Participant’s
contribution or share of the cost of any Qualified Benefit is not excludable
from income. The portion of an Earnings Reduction Agreement which applies to the
portion of the Participant’s contribution or share of the cost of each elected
Qualified Benefit which is a Qualified Benefit that may be paid on a non-taxable
basis shall apply only to amounts of Compensation that (i) the Participant has
not actually or constructively received, and (ii) do not otherwise become
currently available to the Participant.
     (b) New Participants. Newly-hired eligible Employees who are hired after
the Effective Date shall have an Election Period that shall begin on the date
they commence employment and shall end thirty (30) days after the date of hire.
     Any eligible Employee who is eligible to elect to participate may do so as
provided in Section 4.4(a) above.

-7-



--------------------------------------------------------------------------------



 



     (c) Modification or Revocation of Election; Failure to Elect. Except as
provided in Section 4.7 below, each option election shall remain in effect for
the applicable Plan Year for which such election applies. A Participant may
modify or revoke an election to participate during the Election Period for the
next Plan Year.
     Unless modified or revoked during an Election Period, elections relating to
Option A and Option D shall be automatically renewed for each successive Benefit
Plan Year, unless the Plan Administrator provides timely notice to Participants
that a new election form must be completed for a specific Plan Year. With
respect to Option B and Option C, a Participant who fails to return a completed
election form or Earnings Reduction Agreement to the Plan Administrator on or
before the end of an Election Period shall be deemed to have elected to receive
his total Compensation in cash and shall not be eligible to participate in
Options B or C until the next Benefit Plan Year.
     A Participant who revokes his participation in this Plan during an Election
Period is not eligible to re-enroll until the next succeeding Benefit Plan Year.
     4.5 Election Cutback. No election shall become valid to the extent it shall
cause a Participant’s contributions to any retirement plan maintained by an
Employer that is qualified under Section 401(a) of the Code, to exceed the
limits placed on contributions by Section 415 of the Code.
     4.6 Forfeiture of Unused Benefits. Any amount of Compensation reduction not
used for benefits incurred during a Plan Year shall be forfeited by the
Participant to the Company.
     4.7 Revocation of Election. An Employee may not revoke an election of any
available benefit after the start of the Benefit Plan Year and make a new
election with respect to the remainder of the Benefit Plan Year unless both the
revocation and new election are on account of, and consistent with, the
requirements of this Section 4.7 and Treas. Reg. § 1.125-4.
     (a) Special Enrollment Rights. An Employee may revoke an election under a
group health plan during a Benefit Plan Year and make a new election for the
remaining portion of the Benefit Plan Year if the revocation and new election
are both on account of a special enrollment event and are consistent with the
special enrollment event. A special enrollment event occurs when an Employee is
entitled to special enrollment rights under Code Section 9801(f) in relation to
coverage under a group health plan as part of the portability provisions of the
Health Insurance Portability and Accountability Act of 1996 (HIPAA).
     (b) Change in Status. An Employee may revoke an election during a Benefit
Plan Year and make a new election for the remaining portion of the Benefit Plan
Year if the revocation and new election are both on account of a change in
status and are consistent with the change in status. The following events shall
constitute a change in status:
     (1) Legal Marital Status. Events that change an Employee’s legal marital
status, including marriage, divorce, death of a spouse, legal separation or
annulment in accordance with applicable state law;

-8-



--------------------------------------------------------------------------------



 



     (2) Number of Dependents. Events that change an Employee’s number of
dependents, including birth, adoption, placement for adoption, or death of a
dependent;
     (3) Employment Status. Any of the following events that change the
employment status of the Employee, spouse, or dependent: termination or
commencement of employment, a strike or lockout, commencement or return from an
unpaid leave of absence, or a change in worksite. In addition, if the
eligibility conditions of this Plan or other employee benefit plan of the
employer of the Employee, spouse, or dependent depend on the employment status
of the individual and there is a change in that individual’s employment status
with the consequence that the individual becomes (or ceases to be) eligible
under the plan, then that change constitutes a change in employment under this
subsection;
     (4) Dependent Eligibility Status. Events that cause the dependent to
satisfy or cease to satisfy eligibility requirements for coverage on account of
attainment of age, student status, or any similar circumstance;
     (5) Residence. A change in the place of residence of the Employee, spouse,
or dependent; or
     (6) Such other event or events which may constitute a change in status
permitting the revocation of an election and, if applicable, the filing of a new
election during a Benefit Plan Year as permitted from time to time under
applicable law and regulations.
     Benefit election changes under this provision are consistent with status
changes only if they are necessary and appropriately reflect the result of the
change of status.
     (c) Judgment, Decree, or Court Order. In the case of a judgment, decree, or
order (collectively referred to herein as “order”) resulting from a divorce,
legal separation, annulment, or change in legal custody (including a qualified
medical child support order defined in Section 609 of ERISA) which requires
accident or health coverage for an Employee’s child or for a foster child who is
a dependent of the Employee, an Employee may change an election to provide
coverage for the child for a benefit offered under the Plan if the order
requires such coverage under the Employee’s plan; or to cancel coverage for the
child if the order requires the Employee’s spouse, former spouse or another
individual to provide coverage for such child and that coverage is, in fact,
provided.
     (d) Entitlement to Medicare or Medicaid. If an Employee, spouse or
dependent who is enrolled in an accident or health plan of the Employer becomes
entitled to coverage (i.e., becomes enrolled) under Part A or Part B of Title
XVIII of the Social Security Act (Medicare) (Public Law 89-97 (79 Stat. 291)) or
Title XIX of the Social Security Act (Medicaid) (Public Law 89-97 (79 Stat.
343)), other than coverage consisting solely of benefits under Section 1928 of
the Social Security Act (the program

-9-



--------------------------------------------------------------------------------



 



for distribution of pediatric vaccines), the Employee may make a prospective
election change to cancel or reduce coverage of that Employee, spouse, or
dependent under the accident or health plan. In addition, if an Employee,
spouse, or dependent who has been entitled to such coverage under Medicare or
Medicaid loses eligibility for such coverage, the Employee may make a
prospective election to commence or increase coverage of that Employee, spouse,
or dependent under the accident or health plan.
     (e) Family and Medical Leave Act (“FMLA”). An Employee taking leave under
the FMLA (Public Law 102-530 (88 Stat. 829)) may revoke an existing election of
accident or health coverage during a Plan Year and make such other election for
the remaining portion of the period of coverage as may be provided for under
FMLA.
     (f) Changes in Cost. If the cost of a Qualified Benefit increases or
decreases during the Plan Year and, under the terms of the plan, Participants
are required to make a corresponding change in their payments, the amount of a
Participant’s election pertaining to the payment will automatically increase or
decrease, as the case may be, for all affected Participants.
     Notwithstanding the foregoing, if the cost to an Employee for a Qualified
Benefit significantly increases or significantly decreases during the Plan Year,
the Employee may make a corresponding change in election under the Plan. Changes
that may be made include commencing participation in the Plan for the option
with a decrease in cost, or, in the case of an increase in cost, revoking an
election for that coverage and, in lieu thereof, either receiving on a
prospective basis coverage under another Qualified Benefit providing similar
coverage or dropping coverage if no other similar Qualified Benefit is
available.
     (g) Change in Coverage.
     (1) Significant Curtailment Without Loss of Coverage. If an Employee (or an
Employee’s spouse or dependent) has a significant curtailment of coverage under
a Qualified Benefit during a Plan Year that is not a loss of coverage (such as a
significant increase in the deductible, co-pay or out-of-pocket cost under an
accident or health plan), an Employee who had been participating in such plan
may revoke an existing election with respect to that coverage and make a new
election on a prospective basis for coverage under another Qualified Benefit
providing similar coverage. Coverage under a plan is significantly curtailed
only if there is an overall reduction in coverage provided to participants under
the plan so as to constitute reduced coverage to participants generally.
     (2) Significant Curtailment With Loss of Coverage. If an Employee (or an
Employee’s spouse or dependent) has a significant curtailment of coverage under
a Qualified Benefit during a Plan Year that is a loss of coverage, an Employee
may revoke an existing election with respect to coverage thereunder and may
elect to either (i) receive on a prospective basis coverage under another
Qualified Benefit providing similar coverage or (ii) drop coverage if no similar
Qualified Benefit is available. For purposes of this subparagraph, a loss of

-10-



--------------------------------------------------------------------------------



 



coverage means a complete loss of coverage under the Qualified Benefit or other
coverage option (including the elimination of a Qualified Benefit, an HMO
ceasing to be available in the area where the individual resides, or the
individual losing all coverage under the Qualified Benefit by reason of an
overall lifetime or annual limitation). In addition, the Plan may, at the
direction of the Administrator, treat the following as a loss of coverage:
     (i) A substantial decrease in the medical care providers available under
the Qualified Benefit (such as a major hospital ceasing to be a member of a
preferred provider network or a substantial decrease in the physicians
participating in a preferred provider network or an HMO);
     (ii) A reduction in the benefits for a specific type of medical condition
or treatment with respect to which the Employee or the Employee’s spouse or
dependent is currently in a course of treatment; or
     (iii) Any other similar fundamental loss of coverage.
     (3) Addition or Improvement of a Qualified Benefit. If, during the Plan
Year, a new Qualified Benefit or other coverage option is added or if coverage
under an existing Qualified Benefit or other coverage option is significantly
improved, an Employee (whether or not such Employee previously made an election
under the Plan or has previously elected the Qualified Benefit) may revoke an
existing election and, in lieu thereof, make an election on a prospective basis
for coverage under the new or improved benefit package option.
     (4) Change in Coverage under Another Employer Plan. An Employee may make a
prospective election change that is on account of and corresponds with a change
made under another employer plan if (i) the cafeteria plan or qualified benefits
plan permits its participants to make an election change permissible under the
Code and Treasury Regulations thereunder or (ii) the Plan permits Participants
to make an election for a Plan Year that is different from the plan year under
the other cafeteria plan or qualified benefits plan.
     (5) Loss of Coverage under Other Group Health Coverage. An Employee may
make an election on a prospective basis to add group health coverage under the
Plan for the Employee, spouse or dependent if the Employee, spouse or dependent
loses coverage under any group health coverage sponsored by a governmental or
educational institution, including (i) a State’s children’s health insurance
program (SCHIP) under Title XXI of the Social Security Act, (ii) a medical care
program of an Indian Tribal government (as defined in Code Section 7701(a)(40)),
the Indian Health Service, or a tribal organization, (iii) a State health
benefits risk pool or (iv) a Foreign government group health plan.
     The Plan Administrator shall require the Participant to furnish a written
request for change in benefit election. The request shall contain information
relative to the change in status or other event described in this Section 4.7
sufficient for the Plan Administrator to determine that

-11-



--------------------------------------------------------------------------------



 



the criteria for such change has been satisfied and is in accordance with
applicable law and regulations. The Plan Administrator shall have the right and
the authority, but shall not be required, to request and receive any documents
which it deems necessary to substantiate a change in status or other event
described in this section. Such documents may include, but shall not be limited
to, marriage certificate, divorce decree, birth or death certificate, or
confirming letter from the spouse’s current or former employer. The requested
election change must be consistent with the change in status or other event
described in this section as determined by the Plan Administrator in its sole
discretion. The Plan Administrator’s decision regarding the Participant’s
ability to revoke or make a new election shall be final, conclusive, and binding
on the Participant and all other persons, governmental agencies or entities.
     If a Participant is permitted to change elections on account of a change in
status or other event described in this section, the Participant must complete
new election forms and submit such forms to the Plan Administrator within
thirty-one (31) days from the date the Plan Administrator approves the change.
Any change which a Participant elects during a Benefit Plan Year because of a
change in status or other event described in this section will be effective upon
the later of (i) the actual date of occurrence of such event, or (ii) the date
determined by the Plan Administrator, which date shall not be prior to the date
the new election form is filed with the Plan Administrator.
SECTION 5.
Forfeitures
     5.1 Unused Credits. If a Participant elects benefit options described in
this Plan, the credit in each of his reimbursement accounts may be used only to
provide benefits under the Plan for which the account was established and to
reimburse the Participant only for the qualifying expenses incurred by him in
the Benefit Plan Year for which the credit was established, and only if the
Participant applies for reimbursement on or before the date specified by the
Plan Administrator following the close of the Benefit Plan Year. Such date shall
be timely communicated to Participants and shall be approximately four months
after the close of the Benefit Plan Year. Unused credits cannot be (i) used by
Participants to provide another form of benefit under this Plan, (ii) carried
over and applied against expenses incurred in the next Benefit Plan Year (except
as specifically permitted during a Grace Period as set forth in the Supplements
to this Plan) or (iii) paid to the Participant as current or deferred
compensation.
     5.2 Forfeiture Caused by Termination, etc. If a Participant who elects a
benefit option described in this Plan terminates his employment with an Employer
or retires, dies or no longer receives supplemental payments under the
Employer’s long term disability program, the Participant’s Earnings Reduction
Agreement shall terminate, subject to the requirements of Section 3.4 of the
Plan. The Participant or his estate shall be entitled to reimbursement only for
expenses relating to each account that are incurred during the same Benefit Plan
Year prior to the date his termination or other separation occurred. Any amounts
not utilized for such expenses shall be treated as unused credits.
     5.3 Forfeiture of Unused Credits. If, after the close of the Benefit Plan
Year on a date specified by the Plan Administrator, it is determined by the Plan
Administrator that unused credits exist in any Participant’s account, the unused
credits shall be forfeited by the affected

-12-



--------------------------------------------------------------------------------



 



Participants. The forfeitures from the accounts maintained for each of the
options available under this Plan shall be considered separately. After the Plan
Administrator declares the forfeitures from each account, such forfeitures shall
be used by the Plan Administrator as permitted under applicable Treasury
Regulations and DOL Regulations.
SECTION 6.
Nondiscrimination
     6.1 Provisions to Prevent Discrimination. This Plan is intended to be
administered in a manner which complies with the applicable nondiscrimination
requirements of (i) Section 125 of the Code and regulations issued thereunder as
described below or such other Section of the Code and regulations thereunder
which from time to time may be applicable to cafeteria plans under Section 125
of the Code; and (ii) other applicable provisions of the Code or regulations
which may apply separately to the Qualified Benefits offered hereunder.
     The exclusion from income rule described in Section 125(a) of the Code may
not apply to a Highly Compensated Employee for a Plan Year for which the Plan
discriminates in favor of Highly Compensated Employees as to eligibility to
participate, contributions, or benefits under the Plan. The exclusion from
income rule described in Section 125(a) of the Code may not apply to a Key
Employee for a Plan Year for which statutory nontaxable benefits provided to Key
Employees (without regard to group term life insurance exceeding the dollar
limitation of Section 79 of the Code) exceeds twenty-five (25%) percent of such
benefits provided for all Employees under the Plan.
     For purposes of applying the nondiscrimination rules of Section 125 of the
Code, Employees of Affiliated Employers shall be treated as employed by a single
Employer.
     If the Plan Administrator determines during any Plan Year that the Plan may
fail to satisfy any nondiscrimination requirement imposed by the Code or
applicable regulations, or exceed any limitation on benefits provided to Highly
Compensated Employees or such other employee or classification of Employees for
whom benefits may not be discriminatory under the Code or regulations, the Plan
Administrator shall have the discretion and authority to take such action as it
deems necessary to assure compliance with such nondiscrimination requirement or
limitation. Such action may include, without limitations, a modification or
limit on elections by Highly Compensated Employees or such other Employees for
whom benefits may not be discriminatory under the Code or regulations.
     A Participant shall be deemed upon executing an Earnings Reduction
Agreement to have expressly consented to any modifications or limitations deemed
necessary by the Plan Administrator in order to comply with applicable
nondiscrimination requirements. Any reduction of benefits which may be necessary
to meet the nondiscrimination tests of applicable law or regulations shall be
made by the Plan Administrator on a uniform and nondiscriminatory basis.
Contributions which may not be made to the Plan because of reductions in
elections imposed by the Plan Administrator under this Section shall be included
in the gross income of the affected Participant or forfeited as the case may be.

-13-



--------------------------------------------------------------------------------



 



     6.2 Nondiscrimination not Guaranteed. Neither the Employer, Plan
Administrator, nor any agent or representative thereof represents that this
Plan, the benefits provided hereunder, or contributions made hereto are at any
particular point in time nondiscriminatory as determined in accordance with
applicable provisions of the Code and regulations. The Employer, Plan
Administrator, and any agent or representative thereof shall be held harmless by
any Employee, Participant, their representatives, heirs, beneficiaries,
dependents, estate, administrators or assigns from any and all tax liability of
whatsoever nature which might arise by reason of the Plan being deemed
discriminatory at any time and for any reason under any provision of the Code or
regulations.
     6.3 Inclusion in Income. In the event any portion or all of a Qualified
Benefit becomes taxable to a Participant by reason of the Plan being deemed
discriminatory, such taxable benefit shall be treated as received or accrued in
the taxable year of the Participant in which the Plan Year ends unless
applicable law requires inclusion in income at some other point in time in which
case such law shall be controlling.
SECTION 7.
Plan Administration
     7.1 Plan Administrator. The Plan, including each Supplement, shall be
administered by the Plan Committee. It shall be the principal duty of the Plan
Administrator to determine that the provisions of the Plan are carried out in
accordance with its terms, for the exclusive benefit of persons entitled to
participate in the Plan.
     7.2 Plan Administrator’s General Powers, Rights and Duties. The Plan
Administrator shall have full power to administer the Plan in all of its
details, subject to the applicable requirements of law. For this purpose, the
Plan Administrator is, as respects the rights and obligations of all parties
with an interest in this Plan, given the powers, rights and duties specifically
stated elsewhere in the Plan, or any other document, and in addition is given,
but not limited to, the following powers, rights and duties:
     (a) to determine all questions arising under the Plan, including the power
to determine the rights or eligibility of Employees or Participants and any
other persons, and the amounts of their contributions or benefits under the
Plan, to interpret the Plan, and to remedy ambiguities, inconsistencies or
omissions;
     (b) to adopt such rules of procedure and regulations, including the
establishment of any claims procedure that may be required by law, as in its
opinion may be necessary for the proper and efficient administration of the Plan
and as are consistent with the Plan;
     (c) to direct payments or distributions from the Plan in accordance with
the provisions of the Plan;
     (d) to furnish the Company with such information as may be required by it
for tax or other purposes as respects the Plan; and

-14-



--------------------------------------------------------------------------------



 



     (e) to employ agents, attorneys, accountants or other persons (who also may
be employed by the Company), and allocate or delegate to them such powers,
rights and duties as the Plan Administrator may consider necessary or advisable
to properly carry out the administration of the Plan, provided that such
allocation or delegation and the acceptance thereof by such agents, attorneys,
accountants or other persons, shall be in writing.
     All rules, regulations and decisions of the Plan Administrator shall be
uniformly and consistently applied to persons in similar circumstances. The
decision of the Plan Administrator shall be final, binding, and conclusive as to
all affected parties.
     When making any determination hereunder, the Plan Administrator shall be
entitled to rely upon any information or directions furnished, or actions taken,
by the Employer, an Affiliated Employer, any plan administrator of a qualified
benefit plan, Employee, Participant, dependent, beneficiary, or other party.
Furthermore, it is intended that the Plan Administrator shall be responsible for
the proper exercise of its powers, duties, and responsibilities hereunder, and
shall not be responsible for any act, or failure to act, of the Employer, an
Affiliated Employer, Employee, Participant, or other party.
     7.3 Nondiscriminatory Exercise of Authority. Whenever any discretionary
action by the Plan Administrator is required, the Plan Administrator shall
exercise its authority in a nondiscriminatory manner so that all persons
similarly situated will receive substantially the same treatment.
     7.4 Information Required by Plan Administrator. The Employer shall furnish
the Plan Administrator with such data and information as the Plan Administrator
may deem necessary or desirable in order to administer the Plan. The records of
the Employer as to an Employee’s or Participant’s period or periods of
employment, termination of employment and the reason therefor, leave of absence,
reemployment and earnings will be conclusive on all persons unless determined to
the Plan Administrator’s satisfaction to be incorrect. Participants and other
persons entitled to benefits under the Plan also shall furnish the Plan
Administrator with such evidence, data or information as the Plan Administrator
considers necessary or desirable to administer the Plan.
     7.5 Examination of Records. The Plan Administrator will make available to
each Participant such of his records under the Plan as pertain to him, for
examination at reasonable times during normal business hours.
     7.6 Reliance on Tables, etc. In administering the Plan, the Administrator
will be entitled, to the extent permitted by law, to rely conclusively on all
tables, valuations, certificates, opinions and reports which are furnished by,
or in accordance with the instructions of any plan that is a Qualified Benefit,
or by accountants, counsel or other experts employed or engaged by the Plan
Administrator.
     7.7 Claims and Review Procedures. If any Participant believes he is being
denied any rights or benefits under a Qualified Benefit offered by the Plan,
such Participant may file a claim in writing with the Plan Administrator. If any
claim filed by a Participant under a Qualified

-15-



--------------------------------------------------------------------------------



 



Benefit is wholly or partially denied, the procedure pursuant to which a
claimant may appeal such decision shall be governed by the claims review
procedures under the documents pertaining to such Qualified Benefit and in
accordance with applicable law and regulation regarding claims review procedures
which may be applicable to such Qualified Benefit.
     Notwithstanding the foregoing, any claim which arises under the Medical
Benefits Plan or the Dental Plan shall not be subject to review under this Plan,
and the Plan Administrator’s authority under this Section 7.7 shall not extend
to any matter as to which a plan administrator under such other plan is
empowered to make determinations under such plan.
     7.8 Indemnification of Plan Administrator. The Company agrees to indemnify
and to defend to the fullest extent permitted by law any Employee serving as the
Plan Administrator or as a member of the Plan Committee (including any Employee
or former Employee who formerly served as Plan Administrator or as a member of
the Plan Committee) against all liabilities, damages, costs and expenses
(including attorney’s fees and amounts paid in settlement of any claim to act in
connection with the Plan), if such act or omission is in good faith.
SECTION 8.
Amendment and Continuation of Section 125
     8.1 Amendment and Termination. While the Company expects and intends to
continue the Plan, the Company reserves the right to amend, retroactively or
prospectively, the Plan from time to time or to terminate it. The Plan may at
any time and from time to time be amended or modified by action of the Company.
Any such amendment or modification shall become effective on such date as the
Company shall determine and may apply to persons eligible to receive benefits or
persons receiving benefits under the Plan at the time thereof, or both, as well
as to persons eligible to receive benefits in the future. This Plan may be
terminated at any time with the approval of the Board of Directors of the
Company, and no further benefits shall accrue or be paid under this Plan.
     Except as may be required in order to meet the requirements of the Code,
ERISA or any other applicable state or federal law, no action of the Company
hereunder shall alter the operation of the Plan as it applies to Employees with
whom or with whose representatives there exists a written agreement pertaining
to Plan benefits, during the term of any such agreement.
     8.2 Continuation of Section 125. This Plan is predicated upon the
continuation of the existence of Section 125 of the Code, and shall terminate if
Section 125 of the Code is repealed.
SECTION 9.
Adoption of Plan by Affiliated Employers
     9.1 Adoption of Plan. An Affiliated Employer may adopt this Plan for all or
any classification of its Employees by furnishing to the Plan Administrator:
     (a) a properly written instrument executed by the Affiliated Employer
setting forth its agreement to be bound by all the terms, provisions,
conditions, and limitations of this Plan; and

-16-



--------------------------------------------------------------------------------



 



     (b) any other information required by the Employer, Plan Administrator, or
any person or agent acting on behalf of the Employer or Plan Administrator.
     9.2 Effect of Adoption. The adoption instrument, when executed, shall
become a part of this Plan. However, neither the adoption of this Plan by an
Affiliated Employer, nor any act performed by it in relation to this Plan, shall
ever create a joint venture or partnership relationship between it and any other
Company. This Plan, as modified by the adoption instrument of any Company, will
be a separate Plan from that adopted by any other Company.
     9.3 Termination of Participation by Affiliated Employer. An Affiliated
Employer may terminate its participation in the Plan by executing and delivering
to the Plan Administrator a written notice which specifies the date on which its
participation in the Plan will terminate. Such termination of participation in
the Plan shall have no effect with respect to the Employer or any other
Affiliated Employer which continues to maintain the Plan for its Employees.
SECTION 10.
General Provisions
     10.1 Notices. Each Participant entitled to benefits under the Plan must
file in writing with the Plan Administrator such Participant’s post office
address and each change of post office address. Any communication, statement or
notice addressed to any such Participant at the last post office address filed
with the Plan Administrator will be binding upon such person for all purposes of
the Plan, and neither the Plan Administrator nor the Company shall be obligated
to search for or ascertain the whereabouts of any Participant. Any notice or
document required to be given to or filed with the Plan Administrator shall be
considered as given or filed if delivered or mailed by registered mail, postage
prepaid, to the Benefits Representative in care of Sterling Chemicals, Inc., 333
Clay Street, Suite 3600, Houston, Texas 77002.
     10.2 Source of Payments. To the extent a Qualified Benefit is provided by
an insurance carrier, payment of such benefit shall be made through and in
accordance with the provisions of the contract or instrument governing such
Qualified Benefit. All other benefits paid under the Plan shall be paid from the
general assets of the Employer.
     Neither the Employer nor the Plan Administrator guarantee benefits payable
under any insurance policy, contract, or other agreement for insured benefits
described or referred to herein. Any Qualified Benefits payable thereunder shall
be the exclusive responsibility of the insurer or entity which is required to
provide such benefits under such policy, contract, or other agreement.
     In the case of any benefit provided pursuant to an insurance policy,
contract, or other agreement with a third party, the Employer reserves the right
to change insurers, policies, contracts, or agreement without changing the
language of this Plan document. The Employer shall provide copies of the
documents representing the benefits provided through third parties to the Plan
Administrator.
     10.3 Fiscal Records. The fiscal records of this Plan are to be maintained
on the basis of the Plan Year.

-17-



--------------------------------------------------------------------------------



 



     10.4 Employment Rights. The Plan does not constitute a contract of
employment, and participation in the Plan will not give any Participant the
right to be retained in the employ of the Employer, nor any right or claim to
any benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan.
     10.5 No Vested Interest. Except for the right to receive any benefit
payable under this Plan, no person shall have any right, title or interest in or
to the assets of the Employer because of this Plan.
     10.6 Interests Not Transferable. Except as may be required by law,
including the federal income and employment tax withholding provisions of the
Code, or of an applicable state’s income tax act, the interests of Participants
and their beneficiaries under this Plan are not subject to the claims of their
creditors and may not be voluntarily or involuntarily sold, transferred,
alienated, assigned or encumbered.
     10.7 No Guarantee of Tax Consequences. Neither the Plan Administrator nor
the Employer makes any commitment or guarantee that any amounts paid to or for
the benefit of a Participant will be excludable from the Participant’s gross
income for federal or state income tax purposes, or that any other federal or
state tax treatment will apply to or be available to any Participant. It shall
be the obligation of each Participant to determine whether each payment is
excludable from the Participant’s gross income for federal and state income tax
purposes, and to notify the Employer if the Participant has reason to believe
that any such payment is not so excludable.
     10.8 Facility of Payment. When a Participant entitled to benefits under the
Plan is under a legal disability, or, in the Plan Administrator’s opinion, is in
any way incapacitated so as to be unable to manage his financial affairs, the
Plan Administrator may direct that the benefits to which such Participant
otherwise would be entitled shall be made to such Participant’s legal
representative, or to a relative or friend of such Participant for such
Participant’s benefit, or the Plan Administrator may direct the application of
such benefits for the benefit of such Participant. Any payment made in
accordance with the provisions of this Section 10.8 shall be a full and complete
discharge of any liability for such payment under the Plan.
     10.9 Limit on Liability. Nothing contained in this Plan shall impose on the
Plan Administrator, the Employer, or any directors, officers or Employees of the
Employer any liability for the payment of benefits under this Plan other than
liabilities resulting from willful neglect or fraud. The liability of the
Employer for benefits shall be limited to the benefits provided under this Plan.
     10.10 Method of Compensation Reduction. Each payment of benefits shall be
reflected by concurrent and equivalent reduction in Compensation payments to the
Participant. Benefits shall be paid by the Employer in the amounts applicable to
each Participant based on the Participant’s status and benefit levels as
selected for each Qualified Benefit on the annual enrollment form.

-18-



--------------------------------------------------------------------------------



 



     10.11 Gender and Number. Where the context permits, words denoting the
masculine gender shall include the feminine gender, the singular shall include
the plural, and the plural shall include the singular.
     10.12 Controlling State Law. To the extent not superseded by the laws of
the United States, the laws of the State of Texas shall be controlling in all
matters relating to the Plan.
     10.13 Severability. In case any provisions of the Plan shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of the Plan, and the Plan shall be construed and
enforced as if such illegal and invalid provisions had never been set forth in
the Plan.
     10.14 Statutory References. All references to the Code and ERISA include
reference to any comparable or succeeding provisions of any legislation which
amends, supplements or replaces such section of subsection.
     10.15 Headings. Section headings and titles are for reference only. In the
event of a conflict between a title and the content of a section, the content of
the section shall control.
     IN WITNESS WHEREOF, the amendment and restatement of this Plan has been
executed this                      day of
                                        , 2008, effective as of the day and year
first written above.

                  STERLING CHEMICALS, INC.    
 
           
 
  By:        
 
     
 
       
 
  Name:        
 
     
 
       
 
  Title:        
 
     
 
       

EXECUTION PAGE TO THE
STERLING CHEMICALS, INC.
FLEXIBLE SPENDING ACCOUNT PLAN

-19-



--------------------------------------------------------------------------------



 



HEALTH CARE EXPENSE REIMBURSEMENT SUPPLEMENT TO THE
STERLING CHEMICALS, INC. FLEXIBLE SPENDING ACCOUNT PLAN
SECTION 1.
Introduction
     Sterling Chemicals, Inc. desires to merge the Health Care Expense
Reimbursement Supplement to the Sterling Chemicals, Inc. Hourly-Paid Employees’
Flexible Spending Account Plan and the Health Care Expense Reimbursement
Supplement to the Sterling Chemicals, Inc. Salaried Employees’ Flexible Spending
Account Plan into a single plan. The provisions contained in this supplement
shall constitute the Health Care Expense Reimbursement Supplement to the
Sterling Chemicals, Inc. Flexible Spending Account Plan, which is the merger of
and an amendment and restatement of the Health Care Expense Reimbursement
Supplement to the Sterling Chemicals, Inc. Hourly-Paid Employees’ Flexible
Spending Account Plan and the Health Care Expense Reimbursement Supplement to
the Sterling Chemicals, Inc. Salaried Employees’ Flexible Spending Account Plan
(collectively, “Former Supplements”) as they existed immediately prior to the
Effective Date of this merged and restated plan. The Former Supplements were
originally effective as of August 1, 1986 and were amended and restated as of
January 1, 1991.
     The Health Care Expense Reimbursement Supplement to the Sterling Chemicals,
Inc. Flexible Spending Account Plan (“Supplement”) is hereby amended and
restated effective January 1, 2008, to read as hereinafter set forth:
     1.1 The Supplement. The purpose of this Supplement is to enable the
eligible Employees of Sterling Chemicals, Inc. (“Company” or “Plan Sponsor”) and
its Affiliated Employers to elect to receive reimbursements of Qualifying Health
Care Expenses that are excludable from the Participants’ gross income under
Section 105(b) of the Internal Revenue Code of 1986, as amended (“Code”).
     1.2 Health Care Expense Reimbursement Plan Status. This Supplement is
intended to qualify as a medical reimbursement plan under Section 105(b) of the
Code and is to be interpreted in a manner consistent with the requirements of
Section 105.
     1.3 Plan Administrator. This Supplement is administered by the Employee
Benefits Plans Committee which is given the authority by the Company to serve as
Plan Administrator (“Plan Administrator”). The Plan Administrator shall be a
“Named Fiduciary” for purposes of Section 402(a)(1) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”).
     1.4 Component of Plan. This Supplement is a component of the Sterling
Chemicals, Inc. Flexible Spending Account Plan (the “Plan”), and the applicable
provisions of the Plan are hereby incorporated by reference into this
Supplement. The Company shall separately account for the reimbursements made
under this Supplement.
     1.5 Effective Date. The Effective Date of this amended and restated
Supplement shall be January 1, 2008.

-20-



--------------------------------------------------------------------------------



 



     1.6 Plan Year. This Supplement is administered on the basis of a Plan Year.
The Plan Year is the accounting year of twelve (12) months commencing on January
1st of each year and ending the following December 31st.
SECTION 2.
Definitions
     Wherever used herein, the following terms have the following meaning unless
a different meaning is clearly required by the context:
     2.1 Claims Administrator. “Claims Administrator” shall mean the Plan
Administrator or the entity designated by the Plan Administrator to receive and
process claims for reimbursement under this Supplement.
     2.2 Dental Plan. “Dental Plan” means the Dental Plan maintained by the
Employer for eligible Employees.
     2.3 Dependent. “Dependent” shall mean any individual who falls within the
definition of dependent provided in Section 152 of the Code.
     2.4 Employer. “Employer” shall mean the Company and any other Affiliated
Employer of the Company that has adopted the Plan.
     2.5 Health Care Expense Reimbursement Account. “Health Care Expense
Reimbursement Account” shall mean the account described in Section 4 hereof.
     2.6 Medical Benefits Plan. “Medical Benefits Plan” shall mean the Medical
Benefits Plan maintained by the Employer for eligible Employees.
     2.7 Participant. “Participant” shall mean any individual employed by an
Employer who is a Participant in the Plan and in this Supplement.
     2.8 Qualifying Health Care Expense. “Qualifying Health Care Expense” shall
mean an expense incurred by a Participant, or by the spouse or Dependent of such
Participant, for medical care as defined in Section 213 of the Code and as
determined by the Claims Administrator (including, without limitation, amounts
paid for hospital bills, doctor and dental bills and drugs, excluding certain
expenses set forth in Section 5.3), but only to the extent that the Participant
or other person incurring the expense is not reimbursed for the expense through
the Medical Benefits Plan, Dental Plan, any health maintenance organization, an
insurance arrangement, a self-insured medical benefits plan, another Section 125
cafeteria plan or otherwise (other than under this Supplement).

-21-



--------------------------------------------------------------------------------



 



SECTION 3.
Maximum and Minimum Amount of Reimbursement
     Effective as of January 1, 2008, the maximum amount by which a Participant
may reduce his or her Compensation under this Supplement in any Plan Year shall
be $5,000.
SECTION 4.
Health Care Expense Reimbursement Accounts
     4.1 Establishment of Accounts. The Company shall establish and maintain on
its books a Health Care Expense Reimbursement Account for each Plan Year with
respect to each Participant who has elected to receive reimbursement of
Qualifying Health Care Expenses incurred during the Plan Year.
     4.2 Crediting of Accounts. There shall be credited to a Participant’s
Health Care Expense Reimbursement Account for each Plan Year, as of each regular
pay date in such Plan Year, an amount equal to the reduction, if any, to be made
in such Compensation in accordance with the Participant’s election and Earnings
Reduction Agreement under the Plan.
     4.3 Debiting of Accounts. A Participant’s Health Care Expense Reimbursement
Account for each Plan Year shall be debited from time to time in the amount of
any reimbursement under Section 5 to or for the benefit of the Participant for
Qualifying Health Care Expenses incurred during such Plan Year.
     4.4 Uniform Coverage. The maximum amount of reimbursement elected by a
Participant for a Plan Year shall be available at all times during such Plan
Year (properly reduced as of any particular time for prior reimbursements for
the same Plan Year).
SECTION 5.
Payment of Health Care Reimbursement
     5.1 Claims for Reimbursement. A Participant who has elected to receive
health care reimbursement for a Plan Year may apply to the Claims Administrator
for reimbursement of Qualifying Health Care Expenses incurred during the Plan
Year by submitting a claim in writing to the Claims Administrator, in such form
as the Claims Administrator may prescribe The claim shall set forth:
     (a) the amount, date and nature of the expense with respect to which a
benefit is requested;
     (b) the name of the person, organization or entity to which the expense was
paid;
     (c) such other information as the Claims Administrator may from time to
time require; and
     (d) the amount recovered from any health maintenance organization or third
party or under any insurance arrangement, the Company’s Medical Benefits Plan or

-22-



--------------------------------------------------------------------------------



 



Dental Plan, any other self-insured medical benefits plan, any other Section 125
cafeteria plan, or any other plan or arrangement with respect to the expense.
     Such application shall be accompanied by bills, invoices, receipts,
canceled checks or other statements showing the amounts of such expenses,
together with any additional documentation which the Claims Administrator may
request.
     Expenses are treated as having been incurred when the Participant, spouse
or Dependent is provided with the medical care that gives rise to the medical
expenses, and not when the Participant, spouse or Dependent is formally billed
or charged for, or pays for the medical care. In addition, a Participant will
not be reimbursed for any expenses incurred before the date the Participant is
first enrolled under this Supplement.
     5.2 Included Expenses. Provided that they otherwise constitute Qualifying
Health Care Expenses, and that the Participant follows the claim procedure set
forth in Section 5.1, reimbursable expenses under this Supplement shall include
but not be limited to:
     (a) medical insurance deductibles and co-payments under the Medical
Benefits Plan and the Dental Plan;
     (b) routine physical examinations and well baby care;
     (c) vision care, including examinations and purchase of eyeglasses and
contact lenses;
     (d) hearing care, including examinations and hearing aids;
     (e) charges for any non-prescription drug or medicine (to the extent
allowed by the Internal Revenue Service);
     (f) adult orthodontia and other unreimbursed qualifying dental expenses;
and
     (g) cosmetic surgery if needed to ameliorate a deformity arising from, or
directly related to, a congenital abnormality, a personal injury resulting from
an accident or trauma, or a disfiguring disease.
     5.3 Excluded Expenses. Notwithstanding the foregoing, expenses not covered
by the Supplement include the following:
     (a) expenses for which the Participant (or his or her spouse or Dependent)
is eligible for reimbursement under the Medical Benefits Plan or the Dental
Plan;
     (b) expenses for which the Participant (or his or her spouse or Dependent)
is eligible for reimbursement through any health maintenance organization, any
insurance arrangement, any other self-insured medical benefits plan, or any
other Section 125 cafeteria plan;
     (c) charges for which a payment from a third party have been or will be
received;
     (d) charges for any occupational illness or injury;
     (e) charges for non-medical custodial care;

-23-



--------------------------------------------------------------------------------



 



     (f) charges for capital improvements unless prior approval of the Plan
Administrator is received;
     (g) charges for travel, whether or not recommended by a physician, incurred
to allow the Participant a rest, vacation or change; and
     (h) cosmetic surgery unless it qualifies under Section 5.2(f).
     5.4 Reimbursement of Expenses. The Claims Administrator shall reimburse the
Participant from the Participant’s Health Care Expense Reimbursement Account for
Qualified Health Care Expenses incurred during the Plan Year for which the
Participant submits documentation in accordance with Section 5.1.
     5.5 Notification of Eligible Employees. The Plan Administrator shall
provide reasonable notification of the availability and terms of this Supplement
to eligible Employees.
     5.6 Forfeitures. Amounts remaining in a Participant’s Health Care Expense
Reimbursement Account after the expiration of the period during which claims for
reimbursement for a Plan Year may be submitted shall be forfeited.
     5.7 Grace Period. Notwithstanding anything herein to the contrary,
Qualifying Health Care Expenses incurred during the period through the fifteenth
day of the third month following the close of the Plan Year (the “Grace Period”)
may be paid or reimbursed from unused amounts set aside for health care expense
reimbursement that remain unused at the end of the immediately preceding Plan
Year. A Participant who has unused amounts relating to the Supplement from the
immediately preceding Plan Year and who incurs expenses under the Supplement
during the Grace Period may be paid or reimbursed for those expenses from the
unused amounts for the Supplement as if the expenses had been incurred in the
immediately preceding Plan Year, except that the Grace Period will not apply to
a Participant whose employment with the Employer has terminated (unless
(i) employment terminates during the Grace Period (in which the Participant may
submit claims for reimbursement for the duration of the Grace Period) or
(ii) the Participant has COBRA continuation coverage in place with respect to
this Supplement as of the last day of the Plan Year). Notwithstanding anything
to the contrary, unused amounts relating to the Supplement may only be used to
pay or reimburse expenses incurred with respect to the Supplement and not with
respect to any other Qualified Benefit (as defined in the Plan) under the Plan.
To the extent that any unused amounts from the immediately preceding Plan Year
exceed the expenses for the Supplement incurred during the Grace Period, those
remaining unused amounts may not be carried forward to any subsequent period and
shall be forfeited pursuant to Section 5.6.
SECTION 6.
HIPAA Privacy and Security Standards
     6.1 Disclosure of Protected Health Information to the Plan Sponsor Upon
Receipt of Certification of Compliance by Plan Sponsor. In accordance with the
privacy and security rules under the Health Insurance Portability and
Accountability Act (“HIPAA”), this Supplement may only disclose protected health
information to the Plan Sponsor upon receipt of the Plan Sponsor’s certification
that the Plan Sponsor agrees to:

-24-



--------------------------------------------------------------------------------



 



     (a) Not use or further disclose the information other than as permitted or
required by the Supplement documents or as required by law;
     (b) Ensure that any agents, including a subcontractor, to whom it provides
protected health information received from the Supplement agree to the same
restrictions and conditions that apply to the Plan Sponsor with respect to such
information;
     (c) Not use or disclose the information for employment-related actions and
decisions or in connection with any other benefit plan of the Plan Sponsor;
     (d) Report to the Supplement any use or disclosure of the information that
is inconsistent with the uses or disclosures provided for of which it becomes
aware;
     (e) Make available protected health information in accordance with 45 CFR
164.524;
     (f) Make available protected health information for amendment and
incorporate any amendments to protected health information in accordance with 45
CFR 164.526;
     (g) Make available the information required to provide an accounting of
disclosures in accordance with 45 CFR 164.528;
     (h) Make its internal practices, books and records relating to the use and
disclosure of protected health information received from the Supplement
available to Health and Human Services for purposes of determining the
Supplement’s compliance with the privacy rules;
     (i) If feasible, return or destroy all protected health information
received from the Supplement that the Plan Sponsor still maintains in any form
and retain no copies of such information when no longer needed for the purpose
for which disclosure was made, except that, if such return or destruction is not
feasible, limit further uses and disclosures to those purposes that make the
return or destruction of the information infeasible; and
     (j) Ensure that adequate separation between the Supplement and the Plan
Sponsor has been established.
     6.2 Permitted Uses and Disclosures of Protected Health Information to the
Plan Sponsor. The Supplement (and any business associate acting on behalf of the
Supplement) will disclose protected health information to the Plan Sponsor only
to permit the Plan Sponsor to carry out administrative functions in relation to
the Supplement. Such disclosures shall be consistent with the provisions of 45
CFR 164.
     6.3 Disclosures of Summary Health Information and Enrollment and
Disenrollment Information to the Plan Sponsor. The Supplement (and any business
associate acting on behalf of the Supplement) may disclose summary health
information to the Plan Sponsor if the Plan Sponsor requests summary health
information for the purpose of modifying, amending or terminating the
Supplement.
     The Supplement may disclose to the Plan Sponsor information on whether an
individual is participating in the Plan or whether an individual is enrolled in
or has disenrolled from the Supplement.

-25-



--------------------------------------------------------------------------------



 



     6.4 Required Separation Between the Plan and the Plan Sponsor. In
accordance with 45 CFR 164.504(f)(2)(iii), the Company shall designate those
classifications of employees or workforce members under the control of the Plan
Sponsor who may be provided access to protected health information received from
the Supplement. Such authorized individuals include employees and contractors
within the Human Resources Department and Health Services Department of the
Company.
     Such authorized personnel may receive protected health information relating
to payment under, health care operations of, or other matters pertaining to plan
administration functions that the Plan Sponsor provides for the Supplement.
These individuals shall have access to protected health information solely to
perform their job functions for the Plan Sponsor and they will be subject to
disciplinary action for any use or disclosure of protected health information in
violation of the provisions of this Section 6 or the provisions of 45 CFR 164.
The Plan Sponsor shall promptly report any such breach or violation to the
Supplement and will cooperate to correct the violation, to impose appropriate
disciplinary action and to mitigate any deleterious effect of such violation.
     6.5 Plan Sponsor’s Obligations to Safeguard Electronic Protected Health
Information. Where electronic protected health information will be created,
received, maintained or transmitted to or by the Plan Sponsor on behalf of the
Supplement, the Plan Sponsor shall reasonably safeguard such electronic
protected health information as follows:
     (a) The Plan Sponsor shall implement administrative, physical and technical
safeguards that reasonably and appropriately protect the confidentiality,
integrity and availability of the electronic protected health information that
the Plan Sponsor creates, maintains or transmits on behalf of the Supplement;
     (b) The Plan Sponsor shall ensure that any agents, including a
subcontractor, to whom it provides electronic protected health information agree
to implement reasonable and appropriate security measures to protect such
information;
     (c) The Plan Sponsor shall ensure that the adequate separation required by
45 CFR 164.504(f)(2)(iii) is supported by reasonable and appropriate security
measures; and
     (d) The Plan Sponsor shall report to the Supplement any security incident
(as defined in 45 CFR 164.304) of which it becomes aware.
SECTION 7.
Claims Provisions
     7.1 Claims. Claims for benefits under this Supplement shall be made on
forms maintained by the Claims Administrator. To obtain reimbursement for
medical expenses hereunder, a Participant must submit a request for
reimbursement for medical expenses incurred, together with such evidence of
payment of such expenses as shall be required by the Claims Administrator in
accordance with rules uniformly applied.
     7.2 Denial of Coverage. If any claim for benefits under this Supplement is
denied in whole or in part, the Claims Administrator shall furnish the claimant
promptly with a written notice:

-26-



--------------------------------------------------------------------------------



 



(a) setting forth the reason for the denial;
(b) citing the Supplement provisions upon which such denial is based;
(c) describing any additional material or information from the claimant which is
necessary in order for the claimant to perfect his claim
      and why; and
(d) explaining the claim review procedure set forth herein.
     7.3 Timing of Adverse Claim Determinations. The Claims Administrator will
notify the claimant of the Supplement’s adverse benefit determination within a
reasonable period of time but no later than 30 days after receipt of the claim.
If matters beyond control of the Claims Administrator require an extension, the
Claims Administrator may have up to 15 additional days to review the claim;
provided that the Claims Administrator notifies the claimant prior to the
expiration of the original 30 day period. If such an extension is necessary due
to a failure of the claimant to submit the information necessary to decide the
claim, the notice of extension shall specifically describe the required
information and the claimant shall be afforded at least 45 days from receipt of
the notice within which to provide the specified information.
     7.4 Appeal of Denial of Coverage. Within 180 days after denial of any claim
for benefits under this Supplement, the claimant may request in writing a review
of the denial by the Claims Administrator. Any claimant seeking review hereunder
is entitled to examine all pertinent documents, and to submit issues and
comments in writing. The Claims Administrator shall render a decision on review
of a claim not later than 60 days after receipt of a request for review
hereunder. The decision of the Claims Administrator on review shall be in
writing, shall state the reason for the decision, referring to the Supplement
provisions upon which it is based and shall provide for the identification of
medical or vocational experts whose advice was obtained on behalf of the
Supplement in connection with a claimant’s adverse benefit determination (if
applicable) without regard to whether the advice was relied upon in making the
benefit determination.
     The review under this Section 7.4 shall not afford deference to the initial
adverse benefit determination and shall be conducted by an appropriate named
fiduciary of the Supplement who is neither the individual who made the initial
adverse benefit determination nor the subordinate of such individual. In
deciding an appeal of any adverse benefit determination that is based in whole
or in part on a medical judgment, including determinations with regard to
whether a particular treatment, drug or other item is not medically necessary or
appropriate, the appropriate named fiduciary shall consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment. Such health care professional shall
be an individual who is neither an individual who was consulted in connection
with the adverse benefit determination that is the subject of the appeal, nor
the subordinate of any such individual.
     The claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits. If a claim has been
denied on appeal, in whole or in part, a claimant may file suit in a court of
competent jurisdiction under ERISA Section 502(a).

-27-



--------------------------------------------------------------------------------



 



SECTION 8.
General Provisions
     8.1 ERISA and QMCSOs. The Supplement shall provide benefits in accordance
with the applicable requirements of any qualified medical child support order as
defined in Section 609 of the Employee Retirement Security Act of 1974 (“ERISA”)
relating to a child of a Participant (a “QMCSO”). Benefits shall be paid
directly to a child covered by a QMCSO or to the child’s custodial parent or
legal guardian.
     8.2 Leave of Absence. If a Participant takes a leave of absence under the
federal Family and Medical Leave Act of 1993 (the “Act”), benefits shall
continue to be paid under this Supplement as if the Participant remained an
active Employee.
     8.3 Certificate of Creditable Coverage. At the time an individual’s
coverage under the Supplement terminates, the Company shall furnish a
certificate of creditable coverage under the Supplement in accordance with
Section 9801 of the Code. In addition, the Company shall furnish a certificate
of creditable coverage upon request of an individual made not longer than
24 months after cessation of coverage under the Supplement, and shall furnish to
another group health plan upon request information on coverage of classes and
categories of health benefits under the Supplement.
     8.4 Governing Law. To the extent not pre-empted by the Employee Retirement
Income Security Act of 1974 (ERISA), as amended, questions concerning the proper
interpretation of the terms of this agreement shall be determined in accordance
with the law of the State of Texas.

-28-



--------------------------------------------------------------------------------



 



DEPENDENT CARE EXPENSE REIMBURSEMENT SUPPLEMENT TO THE
STERLING CHEMICALS, INC. FLEXIBLE SPENDING ACCOUNT PLAN
SECTION 1.
Introduction
     Sterling Chemicals, Inc. desires to merge the Dependent Care Expense
Reimbursement Supplement to the Sterling Chemicals, Inc. Hourly-Paid Employees’
Flexible Spending Account Plan and the Dependent Care Expense Reimbursement
Supplement to the Sterling Chemicals, Inc. Salaried Employees’ Flexible Spending
Account Plan into a single plan. The provisions contained in this supplement
shall constitute the Dependent Care Expense Reimbursement Supplement to the
Sterling Chemicals, Inc. Flexible Spending Account Plan, which is the merger of
and an amendment and restatement of the Dependent Care Expense Reimbursement
Supplement to the Sterling Chemicals, Inc. Hourly-Paid Employees’ Flexible
Spending Account Plan and the Dependent Care Expense Reimbursement Supplement to
the Sterling Chemicals, Inc. Salaried Employees’ Flexible Spending Account Plan
(collectively, “Former Supplements”) as they existed immediately prior to the
Effective Date of this merged and restated plan. The Former Supplements were
originally effective as of August 1, 1986 and were amended and restated as of
January 1, 1991.
     The Dependent Care Expense Reimbursement Supplement to the Sterling
Chemicals, Inc. Flexible Spending Account Plan (“Supplement”) is hereby amended
and restated effective January 1, 2008 to read as hereinafter set forth:
     1.1 The Supplement. The purpose of this Supplement is to enable the
eligible Employees of Sterling Chemicals, Inc. (the “Company”) and its
Affiliated Employers the opportunity to elect to receive reimbursements of their
Dependent Care Expenses that are excludable from the Participants’ gross income
under Section 129(b) of the Internal Revenue Code of 1986, as amended (“Code”).
     1.2 Dependent Care Reimbursement Program Status. This Supplement is
intended to qualify as a dependent care reimbursement plan under Section 129 of
the Code and is to be interpreted in a manner consistent with the requirements
of Section 129.
     1.3 Plan Administrator. This Supplement is administered by the Employee
Benefits Plans Committee of the Company (“Plan Administrator”).
     1.4 Component of Plan. This Supplement is a component of the Sterling
Chemicals, Inc. Flexible Spending Account Plan (the “Plan”), and the applicable
provisions of the Plan are hereby incorporated by reference into this
Supplement. The Company shall separately account for the reimbursements made
under this Supplement.
     1.5 Effective Date. The Effective Date of this amended and restated
Supplement shall be January 1, 2008.
     1.6 Plan Year. This Supplement is administered on the basis of a Plan Year.
The Plan Year is the accounting year of twelve (12) months commencing on January
1st of each year and ending the following December 31st.

-29-



--------------------------------------------------------------------------------



 



SECTION 2.
Definitions
     Wherever used herein, the following terms have the following meaning unless
a different meaning is clearly required by the context:
     2.1 Claims Administrator. “Claims Administrator” shall mean the Plan
Administrator or the entity designated by the Plan Administrator to receive and
process claims for reimbursement under this Supplement.
     2.2 Dependent. As defined in Section 21(b)(1) of the Code, “Dependent”
shall mean any individual who is (a) a dependent of a Participant who is under
the age of 13 and with respect to whom the Participant is entitled to claim
expenses on Federal Income Tax Form 2441 “Credit for Child and Dependent Care,”
or (b) a dependent or spouse of a Participant who is physically or mentally
incapable of caring for himself.
     2.3 Dependent Care Expense Reimbursement Account. “Dependent Care Expense
Reimbursement Account” shall mean the account described in Section 4 hereof.
     2.4 Dependent Care Service Provider. “Dependent Care Service Provider”
shall mean a person who provides care or other services described in Section 2.7
below, but shall not include (a) a dependent care center (as defined in
Section 21(b)(2)(D) of the Code), unless the requirements of Code
Section 21(b)(2)(C) are satisfied, or (b) a related individual described in
Section 129(c) of the Code.
     2.5 Employer. “Employer” shall mean the Company and any other Affiliated
Employer of the Company that has adopted the Plan.
     2.6 Participant. “Participant” shall mean any individual employed by an
Employer who is a Participant in the Plan and in this Supplement.
     2.7 Qualifying Dependent Care Expenses. “Qualifying Dependent Care
Expenses” shall mean expenses, as provided in Sections 21 and 129 of the Code
and as determined by the Claims Administrator, incurred by a Participant which
(a) are incurred for the care of a Dependent of the Participant or for related
household services, (b) are paid or payable to a Dependent Care Service
Provider, and (c) are incurred to enable the Participant to be gainfully
employed for any period for which there are one or more Dependents with respect
to the Participant. Qualifying Dependent Care Expenses shall not include
expenses incurred for services outside the Participant’s household for the care
of a Dependent unless such Dependent is described in Section 2.2 or regularly
spends at least eight hours each day in the Participant’s household.
SECTION 3.
Maximum and Minimum Amount of Dependent
Care Expense Reimbursement
     The maximum amount by which a Participant may reduce his or her
Compensation under this Supplement in any Plan Year shall be the least of
(a) the Participant’s earned income for the

-30-



--------------------------------------------------------------------------------



 



Plan Year (after all reductions in Compensation including the reduction related
to dependent care reimbursement), (b) the actual or deemed earned income of the
Participant’s spouse for the Plan Year, or (c) $5,000 ($2,500 in the case of a
separate return by a married Participant). In the case of a spouse who is a
full-time student at an educational institution or is physically or mentally
incapable of caring for himself or herself, such spouse shall be deemed to have
earned income of not less than $200 per month if the Participant has one
Dependent and not less than $400 per month if the Participant has two or more
Dependents. The minimum amount of any reimbursement in any Plan Year shall be
determined by the Claims Administrator and communicated to Participants in a
timely manner.
SECTION 4.
Dependent Care Expense Reimbursement Accounts
     4.1 Establishment of Accounts. The Company shall establish and maintain on
its books a Dependent Care Expense Reimbursement Account for each Plan Year with
respect to each Participant who has elected to receive dependent care expense
reimbursement for the Plan Year.
     4.2 Crediting of Accounts. There shall be credited to a Participant’s
Dependent Care Expense Reimbursement Account for each Plan Year, as of each
regular pay date in such Plan Year, an amount equal to the reduction, if any, to
be made in such Compensation in accordance with the Participant’s election and
Earnings Reduction Agreement under the Plan.
     4.3 Debiting of Accounts. A Participant’s Dependent Care Expense
Reimbursement Account for each Plan Year shall be debited from time to time in
the amount of any reimbursement under Section 5 to or for the benefit of the
Participant for Qualifying Dependent Care Expenses incurred during such Plan
Year.
SECTION 5.
Payment of Dependent Care Expense Reimbursement
     5.1 Claims for Reimbursement. A Participant who has elected to receive
dependent care expense reimbursement for a Plan Year may apply to the Claims
Administrator for reimbursement of Qualifying Dependent Care Expenses incurred
during the Plan Year by submitting a claim in writing to the Claims
Administrator, in such form as the Claims Administrator may prescribe. The claim
shall set forth:
     (a) the amount, date and nature of the expenses with respect to which a
benefit is requested;
     (b) the name and tax identification number of the person, organization or
entity to which the expense was paid; and
     (c) such other information as the Claims Administrator may from time to
time require.

-31-



--------------------------------------------------------------------------------



 



     Such application shall be accompanied by bills, invoices, receipts,
canceled checks or other statements showing the amount of such expenses,
together with any additional documentation which the Claims Administrator may
request.
     The Claims Administrator shall reimburse the Participant only if the
expenses constitute dependent care assistance expenses within the meaning of
Section 129 of the Code. No expense may be submitted by a Participant if the
Participant or any other person has claimed the expense as a credit or deduction
for federal income tax purposes.
     Qualifying Dependent Care Expenses shall be deemed to be incurred at the
time the services to which the expenses relate are rendered, and not when the
Participant is formally billed or charged for, or pays for the services. In
addition, a Participant will not be reimbursed for any expenses incurred before
the date the Participant is first enrolled under this Supplement.
     5.2 Reimbursement of Expenses. The Claims Administrator shall reimburse the
Participant from the Participant’s Dependent Care Expense Reimbursement Account
for Qualifying Dependent Care Expenses incurred during the Plan Year for which
the Participant submits documentation in accordance with Section 5.1. No
reimbursement under this Section 5.2 of expenses incurred during a Plan Year
shall at any time exceed the balance of the Participant’s Dependent Care Expense
Reimbursement Account for the Plan Year at the time of the reimbursement. The
amount of any Qualifying Dependent Care Expenses not reimbursed as a result of
the preceding sentence shall be carried over and reimbursed only if and when the
balance in such Account permits such reimbursement during the Plan Year as
provided in Section 5.1.
     5.3 Notification of Eligible Employees. The Plan Administrator shall
provide reasonable notification of the availability and terms of this Supplement
to eligible employees.
     5.4 Report to Participants. On or before January 31st of each year, the
Plan Administrator shall furnish to each Participant who has received dependent
care expense reimbursement during the immediately preceding Plan Year a written
statement showing the amount of such reimbursement made during such Plan Year
with respect to the Participant.
     5.5 Forfeitures. Amounts remaining in a Participant’s Dependent Care
Expense Reimbursement Account after the expiration of the period during which
claims for reimbursement for a Plan Year may be submitted shall be forfeited.
     5.6 Grace Period. Notwithstanding anything herein to the contrary,
Qualifying Dependent Care Expenses incurred during the period through the
fifteenth day of the third month following the close of the Plan Year (the
“Grace Period”) may be paid or reimbursed from unused amounts set aside for
dependent care expense reimbursement that remain unused at the end of the
immediately preceding Plan Year. A Participant who has unused amounts relating
to the Supplement from the immediately preceding Plan Year and who incurs
expenses for the Supplement during the Grace Period may be paid or reimbursed
for those expenses from the unused amounts for the Supplement as if the expenses
had been incurred in the immediately preceding Plan Year, except that the Grace
Period will not apply to a Participant whose employment with the Employer has
terminated (unless employment terminates during the Grace

-32-



--------------------------------------------------------------------------------



 



Period in which the Participant may submit claims for reimbursement for the
duration of the Grace Period). Notwithstanding anything to the contrary, unused
amounts relating to the Supplement may only be used to pay or reimburse expenses
incurred with respect to the Supplement and not with respect to any other
Qualified Benefit (as defined in the Plan) under the Plan. To the extent that
any unused amounts from the immediately preceding Plan Year exceed the expenses
for the Supplement incurred during the Grace Period, those remaining unused
amounts may not be carried forward to any subsequent period and shall be
forfeited pursuant to Section 5.5.

-33-